Citation Nr: 1443741	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  08-20 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a separate rating under Diagnostic Code 5213 for limitation of supination of the left forearm, as a residual of the left elbow injury with avulsion bone fragments of the distal humerus.

2.  Entitlement to an increased rating in excess of 20 percent prior to September 7, 2007, for status post residuals of an injury to the left elbow with avulsion bone fragments of the distal humerus.

3.  Entitlement to an increased rating in excess of 20 percent from November 1, 2007, for status post residuals of an injury to the left elbow with avulsion bone fragments of the distal humerus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to the service-connected status post residuals of an injury to the left elbow with avulsion of bone fragments of the distal humerus ("left elbow condition").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1964 to March 1968.

This appeal arises to the Board of Veterans' Appeals (Board) from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Historically, in a January 1975 rating decision, the RO increased the disability rating for the service-connected left elbow condition, classified as residuals of an injury to the left elbow with avulsion bone fragments of the distal humerus, (from non-compensable) to 10 percent disabling.  The 10 percent rating for this condition was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5213, for impairment of supination and pronation, effective from November 16, 1976.  In a November 2006 rating decision, the RO increased the disability rating for the service-connected left elbow condition (from 10 percent) to 20 percent disabling.  The 20 percent rating for this condition was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5206-5207, for limitation of flexion (or extension) of the left forearm, effective from February 6, 2006 (the date of receipt of the new claim for increase).  The Veteran subsequently disagreed with the 20 percent disability rating and perfected this appeal.  (See August 2007 Notice of Disagreement; May 2008 Statement of the Case; June 2008 Substantive Appeal (VA Form 9)).  The Veteran's appeal was previously remanded by the Board for development in March 2010, and November 2011.

In a January 2008 rating decision, the RO assigned the Veteran a temporary total (100 percent) rating pursuant to 38 C.F.R. § 4.30, based on a surgical procedure for the service-connected status post residuals of an injury to the left elbow with avulsion of bone fragments of the distal humerus, which necessitated a period of convalescence from September 7, 2007, to October 31, 2007.  The 20-percent rating for this condition was restored on November 1, 2007.  Therefore, this appeal concerns the periods prior to, and upon termination of, the temporary total (convalescent) rating assigned pursuant to 38 C.F.R. § 4.30.

In November 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the local RO.  A transcript of this hearing is of record.

In August 2012, the Veteran submitted additional argument.  In May 2014, the Veteran's representative submitted a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013).  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.

The Board may infer the issue of a TDIU rating due exclusively to the service-connected status post residuals of an injury to the left elbow with avulsion of bone fragments of the distal humerus, under the ruling in Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009) (when entitlement to a TDIU is raised during the administrative appeal of an increased rating of the underlying disability, it is a part of the claim for benefits for that underlying disability).  To the extent that the Veteran wishes to raise the issue of a TDIU rating based on more than his service-connected status post residuals of an injury to the left elbow with avulsion of bone fragments of the distal humerus, the Veteran is invited to file such a claim at the RO level (i.e., the local Agency of Original Jurisdiction (AOJ)).

The issue of entitlement to an increased rating for status post residuals of an injury of the left elbow with avulsion bone fragments of distal humerus, currently evaluated at 20 percent disabling (to include consideration of whether separate ratings are warranted), and entitlement to a TDIU rating due exclusively to the service-connected left elbow condition are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is right handed.

2.  The Note following Diagnostic Code 5213 authorizes the assignment of a separate rating for impairment of supination and pronation of the forearm.

3.  The 10 percent rating for residuals of an injury to the left elbow with avulsion bone fragments of the distal humerus, which was previously assigned under Diagnostic 5213 as analogous to limitation of supination of left forearm to 30 degrees or less, has been in effective since November 1976 and is a protected rating under 38 C.F.R. § 3.951(b).


CONCLUSION OF LAW

As a matter of law, the criteria for a separate 10 percent rating for limitation of supination of the left forearm, as a residual of the injury to the left elbow with avulsion bone fragments of the distal humerus, for the period from February 6, 2006, have been met.  38 U.S.C.A. §§ 110, 1155 (West 2002); 38 C.F.R. §§ 3.951, 4.71a, Diagnostic Code 5213 and NOTE (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As will be discussed below, the Board believes that the issue of a separate rating under Diagnostic Code 5213 for impairment of supination and pronation of the left forearm, as a residual of the injury to the left elbow with avulsion bone fragments of the distal humerus, may be reasonably inferred from the evidence of record.  Thus, this matter is addressed within the context of this appeal.

The RO established service connection for the residuals of an injury to the left elbow with avulsion of bone fragments from the distal humerus in a September 1969 rating decision, evaluated as non-compensable, effective from March 21, 1968.

The record evidence establishes that the Veteran is right hand dominant.  See May 1969 Report of Medical History (The Veteran checking box indicating right handedness); August 2006 VA Examination Report (noting Veteran is right handed); February 2009 VA Examination Report (same effect); December 2011 VA Examination Report (same effect).  38 C.F.R. § 4.69.

As indicated above, in a January 1975 rating decision, the Veteran's disability rating for his left elbow condition was increased to 10 percent disabling.  This rating was based on the evidence showing weakness of grip, difficulty with activities such as strenuous pushups, and a grinding in the left elbow during pronation and supination.  A medical report from December 1974 indicated that the Veteran had stiffness with inactivity in his elbow, and soreness of his elbow after vigorous use.  The Veteran exhibited full range of motion on flexion and extension and on pronation and supination.  The examiner found calcified bodies in the Veteran's elbow.  The RO assigned the 10 percent rating under hyphenated Diagnostic Codes 5299-5213, as analogous to limitation of supination of the left forearm to 30 degrees or less, effective from November 16, 1976.  Thus, prior to the filing of the Veteran's claim for an increased rating in February 2006, his 10 percent rating under Diagnostic Code 5213 became protected under 38 C.F.R. § 3.951(b).  See also 38 U.S.C.A. § 110.

In a November 2006 rating decision, the RO increased the disability rating for the left elbow condition from 10 percent to 20 percent pursuant to hyphenated Diagnostic Codes 5206-5207, based on the evidence indicating that the Veteran exhibited a marked loss of range motion in the left elbow with extension and flexion limited to 75 degrees with pain on VA examination in August 2006.  The 20 percent rating for the left elbow condition is effective from February 6, 2006.  However, by this same rating action, the RO discontinued the 10 percent rating that was previously assigned under Diagnostic Codes 5299-5213.

Notwithstanding, additional VA medical records received during the pendency of this appeal indicate that in November 2007, the Veteran exhibited supination of the left forearm limited to 20 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5213 (providing the minimum requirement for a 10 percent rating for the minor upper extremity based on limitation of supination of the forearm).

Notably, the Note following Diagnostic Code 5213 provides that "[i]n all the forearm and wrist injuries, codes 5205 through 5213, multiple impaired finger movements due to tendon tie-up, muscle or nerve injury are to be separately rated and combined not to exceed rating for loss of use of hand."  Thus, the language of this regulatory provision permits the assignment of separate ratings under the above designated diagnostic codes where such ratings, when combined, do not exceed the rating for loss of use of the hand.

Under the laws administered by VA, a disability rating that has been continuously rated at or above a certain percentage for at least 20 years is a protected rating.  A protected rating cannot be reduced, let alone eliminated, absent a showing of fraud.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951.

Because separate ratings may assigned for limitation of supination and flexion (and/or extension) of the left forearm, and because of the Veteran's protected 10 percent rating under Diagnostic Code 5213, the Board determines, as a matter of law, that the Veteran is entitled to a separate 10 percent rating for limitation of supination of the left forearm, in addition to the currently assigned 20 percent rating under hyphenated Diagnostic Codes 5206-5207.  Accordingly, the criteria for a separate 10 percent rating under Diagnostic Code 5213 for limitation of supination of the left forearm, as a residual of the injury to the left elbow with avulsion bone fragments of the distal humerus, for the period from February 6, 2006, is warranted.


ORDER

Subject to the laws and regulations governing the award of monetary benefits, entitlement to a separate 10 percent under Diagnostic Code 5213 for limitation of supination of the left forearm, as a residual of the injury to the left elbow with avulsion bone fragments of the distal humerus, for the period from February 6, 2006, is granted.


REMAND

From a careful review of the evidence of record, the Board has determined that there is additional development that must be completed by the AOJ prior to appellate review of the Veteran's claim for an increased rating for status post residuals of an injury to the left elbow with avulsion bone fragments of the distal humerus.

The evidence of record indicates that the medical findings contained in the reports of VA treatment and examination performed in August 2006, November 2007, February 2009, December 2011, October 2012, and January 2013, collectively, show that the Veteran's service-connected status post residuals of an injury to the left elbow with avulsion bone fragments of the distal humerus are clinically characteristic of limitation of flexion and extension of the left forearm; limitation of supination of the left forearm; complaints of pain and weakness on the lifting of objects overhead and behind the back; the presence of disuse atrophy of the left arm; complaints of burning and tingling sensations in the left hand as well in the fourth and fifth fingers; and the presence of an inability to supinate and straighten the left elbow fully.  The diagnoses included status post left elbow dislocation with resultant, severe posttraumatic osteoarthritis and loss of range of motion; and left cubital tunnel syndrome.

In this regard, the Board observes that the record evidence reflects that the Veteran's service-connected status post residuals of an injury to the left elbow with avulsion bone fragments of the distal humerus are currently rated at 20 percent disabling pursuant to Diagnostic Code 5206-5207, and (now) separately rated at 10 percent disabling pursuant to Diagnostic Code 5213.  Notably, the Court has held that the potential application of various provisions of the regulations governing increased compensation benefits must be considered, as well as the entire history of the Veteran's disability, in reaching a determination in the claim.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Thus, given the clinical manifestations associated with the Veteran's left elbow disability, as described above, the nature and extent of the disability in question appears to be complicated by the fact that the record currently contains evidence indicating various diagnostic impressions, to include left cubital tunnel syndrome, status post elbow dislocation, as well as arthritic changes and limitation of motion of the left elbow.

Further, the Board notes that the Court has also held that an appellant can be separately rated for different manifestations of the same injury, where "none of the symptomatology for any [one] of the conditions is duplicative of or overlapping with the symptomatology of the other . . . conditions," and that such combined ratings do not constitute pyramiding prohibited by 38 C.F.R. § 4.14.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In any event, the record is unclear whether the AOJ considered if the Veteran's left cubital tunnel syndrome, arthritic changes involving the left elbow, and limitation (in the various planes) of left forearm motion (as residuals of an injury to the left elbow with avulsion bone fragments of the distal humerus) were evaluated in light of Esteban and the regulatory provisions that permit separate ratings under Diagnostic Codes 5205 through 5213 and due to muscle or nerve injury.  38 C.F.R. § 4.71a, Note following Diagnostic Code 5213.  Accordingly, the Board determines that additional development must be undertaken to ensure that all manifestations associated with the Veteran's service-connected left elbow disability were appropriately rated.

In addition, the Veteran has raised the issue of a TDIU rating due to the service-connected status post residual injury of the left elbow with avulsion of bone fragments of distal humerus.  During the December 2011 VA examination, the Veteran related that he retired in 2006, which was two years earlier than he wanted, elaborating that he could not pull anything using his left arm.  The Veteran noted that he worked with the telephone company and his duties required him to climb poles and splice lines.  Such contentions describing the Veteran's employment status raises the issue of consideration under 38 C.F.R. § 4.16(a)-(b), for the status post residuals of an injury to the left elbow with avulsion of bone fragments of distal humerus, at least for the periods prior to September 7, 2007, and from November 1, 2007.

In view of the foregoing, and in order to fully and fairly evaluation the Veteran's claims, the case is REMANDED to the AOJ for the following actions. 

1.  Contact the Veteran and ask that he provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his status post residual injury of the left elbow with avulsion of bone fragments of distal humerus, dated since January 2013.  After securing the necessary authorizations, obtain any records properly identified by the Veteran, which are not already of record, to specifically include VA treatment records from all VA treating facilities pertaining to any treatment the Veteran received for his status post residual injury of the left elbow with avulsion of bone fragments of distal humerus dated since December 2011.  All efforts to procure the records should be fully documented.  If the records cannot be obtained, a notation to this effect should be annotated in the claims file.  The Veteran is to be notified of the inability to obtain any of the records in accordance with 38 C.F.R. § 3.159(e).

2. The AOJ should obtain updated VA treatment records, all records related to the elbow fee request, and records relating to the Veteran's elbow surgery, if any, dated from March 2012 through the present.

3.  Schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected status post residuals of an injury to the left elbow with avulsion bone fragments of distal humerus. The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination. The examination must include a detailed review of the Veteran's history, a clinical evaluation, and all appropriate testing needed to ascertain the status of the disorder, to include any medically indicated tests to include any electromyography/nerve conduction studies, if deemed necessary.  The ranges of motion in all planes of the left elbow, both initial and after repetitive motion, must be stated in degrees and compared with the normal ranges of motion. The examiner is also asked specifically to address the additional loss of function due to pain, weakness, fatigability, incoordination, or pain on movement of a joint. The examiner should also specify any nerves affected and their degree of lost or impaired function. To that end, descriptions of impairment characterized as mild, moderate, and severe would be helpful. It should also be noted whether or not any nerve involvement is wholly sensory.

4.  As a component of the claim for an increased rating for status post residual injury of the left elbow with avulsion of bone fragments of distal humerus, the AOJ should provide the Veteran and his representative notice of the requirements for TDIU consideration pursuant to 38 C.F.R. § 4.16 (a) and (b), and permit the Veteran the full opportunity to supplement the record.  Any additional development should be undertaken if is deemed to be warranted.

5.  Contact the Veteran and ask that he complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Each executed form should be returned to VA.  Send the Veteran and his representative a letter requesting that he provide sufficient information, and, if necessary, authorization to obtain any additional evidence pertinent to the claim for TDIU.  The RO should then assist the Veteran in obtaining any additional evidence properly identified following the current procedures set forth in 38 C.F.R. § 3.159.

6.  Advise the Veteran and his representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement; that he should submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment; and that he should submit evidence (such as, pay stubs, W2 Forms, tax return, etc.) documenting marginal employment, if any (past or prospective) relating to jobs secured and followed that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

7.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development for the TDIU issue is completed, and arrange for any additional development indicated, including a VA examination if it is deemed to be warranted in this case.  Then, the AOJ should adjudicate the issue of entitlement to a TDIU rating under 38 C.F.R. § 4.16, due to the service-connected status post residuals of an injury to the left elbow with avulsion of bone fragments of distal humerus, to include consideration of whether the requirements for referral to the Director of the Compensation and Pension Service have been invoked under 38 C.F.R. § 4.16(b), at least for the periods prior to September 7, 2007, and from November 1, 2007.

8.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development for the claims for increase is completed.  Then, the AOJ should re-adjudicate the issues of entitlement to an increased rating for status post residuals of an injury to the left elbow with avulsion bone fragments of the distal humerus.  Additionally, in evaluating the Veteran's service-connected status post residuals of an injury to the left elbow, the AOJ should determine whether separate ratings should be assigned for limitation of flexion, limitation of extension, and for any neurological impairment associated with the service-connected status post residuals of an injury to the left elbow, in light of Esteban and the regulatory provisions set forth in the Note following Diagnostic Code 5213.  The AOJ should also consider whether an increased rating is warranted based on impairment of supination and pronation of the left forearm which is now separately rated at 10 percent disabling.

9.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


